J. H. McQUISTON and DOROTHY T. McQUISTON, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, Respondent.McQuiston v. CommissionerDocket No. 7290-70.United States Tax CourtT.C. Memo 1977-207; 1977 Tax Ct. Memo LEXIS 233; 36 T.C.M. (CCH) 872; T.C.M. (RIA) 770207; July 6, 1977, Filed Michael W. Frye, for the petitioners.  Clifford C. Larson, for the respondent.  STERRETTMEMORANDUM OPINION STERRETT, Judge: Respondent determined deficiencies in petitioners' Federal income taxes for the calendar years 1967 and 1968 in the amounts of $6,165.40 and $3,734.03, respectively.  Respondent also determined that petitioners were liable for an addition to tax pursuant to section 6654(a), I.R.C of 1954, in the amount of $306.40 for the taxable year 1967.  Due to concessions by the parties there are no issues remaining to be decided.  1*234  This case was submitted for decision pursuant to Rule 122(a), Tax Court Rules of Practice and Procedure.  Hence, all of the facts have been stipulated and are so found.  Petitioners, J. H. McQuiston and Dorothy T. McQuiston, husband and wife, resided in Los Angeles, California at the time of filing their petition herein.  Petitioners filed joint Federal income tax returns for the calendar years 1967 and 1968 with the district director of internal revenue, Los Angeles, California.  Petitioners also filed amended income tax returns dated December 31, 1970 for each of the years in question with the district director of internal revenue, Los Angeles, California.  For the purpose of this case all references to petitioners' income tax returns shall refer to the amounts reported per their amended returns. In his notice of deficiency dated November 13, 1970, respondent made numerous adjustments to petitioners' schedules A and C for the taxable years 1967 and 1968.  However, the parties have made concessions and respondent's adjustments have been resolved as follows: 1967Amount claimedAmount allowedAgreed Itemby petitionersby respondentallowanceCost of goods sold$81,399.00$70,403.89$81,399.00Travel2,335.62240.652,398.22 2Work clothes137.50026.94Charitable contributions300.00300.00300.00 3Other travel & entertainment1,014.44100.00520.00Auto expense2,752.501,222.502,500.00Employee business expense240.00 40298.00Other miscellaneous deductions366.00 50366.00*235 For the taxable year 1968, the parties agree that the only disallowance on petitioners' amended return shall be as follows: Auto expense$ 551.15Travel expense4,217.45Rent expense300.00Petitioners*236  and respondent also agree that the California income tax deducted by petitioners in the amount of $3,688 shall be allocated between petitioners' schedule A and schedule C deductions.  Petitioners and respondent also agree that an addition to tax under section 6654(a) shall be computed if any applies.  In view of the foregoing, Decision will be entered under Rule 155.  Footnotes1. Both parties seek an opinion by this Court upon which to base a Rule 155 computation. Respondent and petitioners agree that there may exist a dispute with respect to the income averaging and net operating loss carryback computations. Respondent admits that the appropriate 1968 net operating loss, if any, may carryback and be allowed as a deduction in the 1966 taxable year, and to the extent prior taxes were overpaid, petitioners are entitled to a credit or refund, which may be applied against any deficiency for 1967.  Respondent also admits that application of the 1968 net operating loss for the prior years will affect the computation of 1967 taxes by virtue of the election of petitioners to utilize income averaging for 1967.↩2. The parties agree that the amount of $171.60 originally reported by petitioners as an employee business expense shall be reclassified and allowed as a travel expense. ↩3. Petitioners and respondent agree that the amount of $300 claimed as a schedule A deduction shall be reclassified and allowed as a schedule C deduction.  ↩4. Petitioners, on their original return, claimed employee business expenses of $690.  On their amended return, petitioners reclassified $450 of this amount as a travel expense on schedule C.  Petitioners and respondent have agreed that $298 will be allowed as an employee expense.  ↩5. Petitioners originally claimed as part of their total miscellaneous deductions the sum of $471.  On their amended return, they reduced this amount by $105 and reclassified the remaining $366 as a schedule C deduction.  Respondent agrees to this adjustment.  We note the mathematical error in the stipulation of facts wherein the agreement allowance is $376.↩